Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 14, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159448(40)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ZAID SAFDAR,                                                                                         Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                          Justices
                                                                    SC: 159448
  v                                                                 COA: 344030
                                                                    Oakland CC: 2016-839363-DM
  DONYA AZIZ,
             Defendant-Appellant.
  ___________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for her reply is GRANTED. The 11-page reply submitted on June 12, 2019, is
  accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 14, 2019

                                                                               Clerk